225 Ga. 510 (1969)
170 S.E.2d 27
FULFORD et al.
v.
FULFORD et al.
25332.
Supreme Court of Georgia.
Submitted July 15, 1969.
Decided September 8, 1969.
Wm. Malcolm Towson, for appellants.
Smith & Harrington, Preston N. Rawlins, Jr., for appellees.
GRICE, Justice.
This appeal is from two rulings, dismissal of a citation for contempt and grant of relief from supersedes of a permanent injunction.
However, neither of these is an appealable judgment under the Appellate Practice Act. Ga. L. 1965, p. 18; 1968, pp. 1072, 1073 (Code Ann. § 6-701). Neither is a final judgment (Par. (a) (1)), or one which the trial judge has certified for immediate review (Par. (a) (2)), or one with respect to summary judgment (Par. (a) (4)), as contemplated by such Act. Insofar as Paragraph (a) (3) is concerned, neither is among those expressly recited as appealable. In this connection, the ruling dismissing the citation for contempt is not a judgment involving an application "for discharge in ... contempt cases," and the ruling granting relief from supersedeas of a permanent injunction is not one "granting or refusing application for ... interlocutory or final injunction," or one "rendered after hearing, continuing in effect, modifying, vacating, or refusing to continue, modify or vacate a temporary restraining order."
In view of the non appealability of both of these rulings, the appeal must be
Dismissed. All the Justices concur.